Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Sept. 24, 2020 has been received and entered.
Currently, Claims 1-20 are pending. Claims 1-9 and 18 are examined on the merits. Claims 10-17 and 19-20 are withdrawn.
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
This is a new rejection necessitated by applicant’s amendment filed Sept. 24, 2020.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9 and 18), the species THC and CBD, in the reply filed on March 26, 2020 is acknowledged.
Claims 10-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to anonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 26, 2020.

Information Disclosure Statement


Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Czap (US 2017/0224842 A1) in view of Wurzer (US 2014/0271940 A1).
Czap teaches a method of making a cyclodextrin inclusion complex delivery vehicle, comprising: a cyclodextrin having a cavity; a biologically active molecule that is at least partially retained as a guest molecule within the cavity of the cyclodextrin, forming a cyclodextrin inclusion complex; a biologically acceptable carrier for the  The cyclodextrin inclusion complex delivery vehicles by combining alpha-cyclodextrin [0003], terpenes [0072], various cannabinoids such as THC and CBD [0072]. The formulation can be dry powder [0040] or spray dry [0074]. The resulting liquid composition may be solutions, suspension or other like form in water for injection, saline solution [0041]. The resulting topical formulation may contain a concentration of the biologically active compound from about 0.1-25% (weight per unit volume) [0042].  In exemplary embodiments, synthetic mixtures of stratified inclusion complexes are provided that contain adjusted ratios of cannabinoids and terpenes for example derived from Cannabis or hemp samples or extracts. These mixtures may contain inclusion complexes of various cannabionoids, such as cannabigerol (CBG), cannabichromene (CBC), tetrahydrocannabivarin (THCV), tetrahydrocannabinol (THC), cannabidiol (CBD), and cannabinol (CBN), and Terpenes (isoprenoids) [0072].  The ratio of the  cyclodextrin to the guest molecule may for example be 5:1, 4:1, 3:1, 2:1, 1:1, 1:2, 1:3, 1:4 or 1:5, although a wide range of alternative values for this parameter are also possible, including non-integer ratios [0017]. Hemp Essential Oil, sample was made up of biologically active molecules sized to fit within alpha cycldextrin [0071].  Alpha-cyclodextrin is the consisting essentially component in the composition because it is the cyclodextrin complex made.   

Wurzer teaches thin film delivery device with alpha-cyclodextrin in at least 35% w/v of the final product [0091] with cannabinoids [0088].  At least 35% would include 70:1 because 70:1 translates into 70 cyclodextrin / 71 total cyclodextrin + cannabinoids or about 98.6% of cyclodextrin, which is encompassed by at least 35%. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising ratio of alpha-cyclodextrin to the first composition is at least about 70:1 (w/w) for the following reasons.  The reference does teach making cyclodextrin inclusion complex delivery vehicles with alpha-cyclodextrin [0003], terpenes [0072] containing various cannabinoids such as THC and CBD [0072].  Czap teaches a method of making cyclodextrin inclusion complex delivery vehicles with alpha-cyclodextrin [0003], terpenes [0072] containing various cannabinoids such as THC and CBD [0072].  The topical formulation may contain a concentration of the biologically active compound from about 0.1-25% (weight per unit volume) [0042].  The ratio of the  cyclodextrin to the guest molecule may for example be 5:1, 4:1, 3:1, 2:1, 1:1, 1:2, 1:3, 1:4 or 1:5, although a wide range of alternative values for this parameter are also possible, including non-integer ratios [0017].   Hemp Essential Oil, sample was made up of biologically active molecules sized to fit within alpha cyclodextrin [0071].  Wurzer teaches thin film delivery device with alpha-cyclodextrin in at least 35% w/v of the final product [0091] with cannabinoids [0088].  At least 35% would include 70:1, which is more than 98%.  Thus, it would have been obvious to make a concentrated composition containing ratio of alpha-cyclodextrin .
Response to Arguments
Applicant argues that complex does not contain only alpha-cyclodextrin and cannabinoids. 
 In response to Applicant’s argument, Example 8 shows that alpha cyclodextrin is the inclusion complex, thus, there is no need for other types of cyclodextrins.  [0072] shows exemplary embodiments contain adjusted ratios of cannabinoids and terpenes, which include THC and CBD.  Hemp Essential Oil, sample was made up of biologically active molecules sized to fit within alpha cyclodextrin [0071].  It would have been 
Applicant argues that the ratio of alpha-cyclodextrin to the first composition is at least about 70:1 (w/w) is not taught.
In response to Applicant’s argument, the reference does teach making cyclodextrin inclusion complex delivery vehicles with alpha-cyclodextrin [0003], terpenes [0072] containing various cannabinoids such as THC and CBD [0072].  Czap teaches a method of making cyclodextrin inclusion complex delivery vehicles with alpha-cyclodextrin [0003], terpenes [0072] containing various cannabinoids such as THC and CBD [0072].  The topical formulation may contain a concentration of the biologically active compound from about 0.1-25% (weight per unit volume) [0042].  The ratio of the  cyclodextrin to the guest molecule may for example be 5:1, 4:1, 3:1, 2:1, 1:1, 1:2, 1:3, 1:4 or 1:5, although a wide range of alternative values for this parameter are also possible, including non-integer ratios [0017].   Hemp Essential Oil, sample was made up of biologically active molecules sized to fit within alpha cycldextrin [0071].  Wurzer teaches thin film delivery device with alpha-cyclodextrin in at least 35% w/v of the final product [0091] with cannabinoids [0088].  At least 35% would include 70:1 because 70:1 translates into 70 cyclodextrin / 71 total cyclodextrin + cannabinoids or about 98.6% of cyclodextrin, which is encompassed by at least 35%.  Thus, it would have been obvious 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Catheryne Chen                                              Examiner Art Unit 1655


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655